Exhibit 10(s)




LEASE AGREEMENT








Dated as of September 23, 2011






between




TM SQUARED


Landlord


and


COMTECH PST CORP.


Tenant





 


 
 

--------------------------------------------------------------------------------

 



LEASE AGREEMENT




           This Indenture of Lease (the "Lease") dated as of the 23rd day of
September, 2011 by and between TM Squared, a New York general partnership having
an address at 17 Palatine Court, Syosset, New York 11791 ("Landlord"), and
Comtech PST Corp. a New York corporation, having an address at 68 South Service
Road, Suite 230, Melville, New York 11747.


W I T N E S S E T H:


In consideration of ten ($10.00) dollars, other good and valuable consideration,
and the mutual covenants contained herein, Landlord and Tenant, intending to be
legally bound, hereby agree as follows:


ARTICLE 1.
CERTAIN DEFINITIONS
 
Section 1.01. As used in this Lease:
 
A. "Building" means the existing building and any other structures or
improvements now or hereafter erected or situated on the Land (hereinafter
defined), the foundations and footings of the structures and improvements so
included and any and all fixtures, equipment and machinery of every kind and
nature whatsoever now or hereafter affixed or attached thereto, or now or
hereafter used in connection with the operation use or occupancy thereof, and
the appurtenances thereto;
 
B. "Expiration Date" means the last day of the Term.  If the Lease is cancelled
or terminated prior to the originally fixed Expiration Date, then the Expiration
Date shall be the date on which the Lease is so cancelled or terminated.  If the
Lease is cancelled or terminated prior to the originally fixed Expiration Date
by reason of Tenant's Default (as hereinafter defined), Tenant's liability under
the provisions of the Lease shall continue until the date the Term would have
expired and such cancellation or termination would have occurred;
 
C. "Fee Mortgage" shall mean a mortgage on Landlord's fee or any part thereof
and the term "Fee Mortgagee" shall mean any holder of such mortgage;
 
D. "Insurance Requirements" means the applicable provisions of the insurance
policies carried by Landlord and/or Tenant covering the Premises; all
requirements of the issuer of any such policy; and all orders, rules,
regulations, and other requirements of any insurance service office which serves
the community in which the Premises is situated;
 
E. "Landlord" means only the owner or lessor for the time being of the Premises,
so that from and after the later to occur of (1) any sale of the Premises or (2)
an assignment of this Lease and (3) notice to Tenant of said sale or assignment,
Landlord shall be and hereby is entirely freed and relieved of all obligations
of Landlord hereunder and it shall be deemed without further agreement between
the parties and such purchaser(s) or assignee(s) that the said
 
 
 

--------------------------------------------------------------------------------

 
 
purchaser or assignee has assumed and agreed to observe and perform all
obligations of Landlord hereunder;
 
F. "Parking Area" means all portions of the Premises other than the Building;
 
G. "Person" means an individual, fiduciary, estate, trust, partnership, firm,
association, corporation, or other organization, or a government or governmental
authority;
 
H. "Repair" includes the words "replacement and restoration", "replacement or
restoration", "replace and restore", "replace or restore", as the case may be,
unless specifically indicated to the contrary herein;
 
I. "State" means the State of New York;
 
J. "Tenant's Agents" includes Tenant's employees, servants, invitees, licensees,
tenants, subtenants, assignees, contractors, heirs, successors, legatees, and
devisees;
 
K. "Term of this Lease" has the meaning set forth in Article 2; and
 
L. "Termination of this Lease" means the expiration of the term of this Lease
and any sooner termination of the term of this Lease pursuant to any of the
provisions of this Lease.
 
ARTICLE 2.
LEASE OF PREMISES, TERM OF LEASE
 
Section 2.01. The Landlord, for and in consideration of the rent to be paid and
of the covenants and agreements hereinafter contained to be kept and performed
by the Tenant, hereby leases to the Tenant, and the Tenant hereby hires from the
Landlord, approximately +/- 46,000 rentable square feet of space in the Building
(for purposes of all computations of Rent and Additional Rent payable in this
Lease, the demised premises shall at all times be deemed 46,000 sq. ft.
notwithstanding the Carve Out Space as defined below) on approximately 2.79
acres of land as shown on Schedule A (the "Land") situate, lying and being in
the Town of Huntington, County of Suffolk, State of New York known as 105 Baylis
Road, Melville, New York  (the "Premises").  The Land, Building and all
parking/common areas shall collectively be called the “Property” or “Premises”.
 
Section 2.02. Notwithstanding the forgoing and all other terms and conditions
contained in this Lease unless otherwise specifically set forth herein, and
without diminishing or abating in any way Tenant's obligation to pay the full
amount of Rent and Additional Rent or to perform any other Tenant covenants and
obligations as set forth in this Lease, Landlord, at all times hereunder,
reserves the right to and shall maintain exclusive use, occupancy and control of
that 1,150 sq. ft. of space located in the northwest corner of the lower office
section of the Building as currently occupied by a third party, together with
the common areas of the Building to the extent required for ingress and egress
thereto, and three reserved and unlimited unreserved parking spaces
(collectively the “Carve Out Space”).  For purposes of clarity, such use,
occupancy and control of the Carve Out Space shall include but not be limited to
Landlord's right to lease or sublease all or part of the Carve Out Space to the
current tenant or to any other third party(s), in Landlord’s sole discretion and
without credit or abatement to Tenant of any kind or
 
 
2

--------------------------------------------------------------------------------

 
 
nature, so long as any such party(s) agrees to comply with Tenant’s reasonable
Building security requirements.  With respect to that portion of the Carve Out
Space situated within the confines of the Building only and which does not
involve common areas, Landlord shall be solely responsible for any and all costs
and expenses occasioned by general maintenance and repairs of the afordescribed
space, to the extent such maintenance and repair items are wholly within
Landlord’s or Landlord’s designated occupant’s exclusive dominion and control,
but in any event specifically excluding but not limited to Tenant's covenants
and obligations in this Lease regarding Taxes and Insurance Requirements as set
forth in Article 4, Utilities as set forth in Article 11, Covenants against
Waste and to Repair the Premises as set forth in Article 6 (to the extent not
expressly modified hereinbefore), compliance with Environmental Laws as set
forth in Section 28, and other Compliance requirements set forth in Article
7.  For further purposes of clarity, consistent with Article 39 of this Lease
expressing that Landlord’s receipt of Rent and Additional Rent under this Lease
be on a “net” basis, Tenant shall at all times be solely responsible for any and
all costs and expenses of any kind or nature whatsoever, with no contribution
from Landlord or any other occupant of the Carve Out Space unless otherwise
specifically provided, including but not limited to Building and Property
operating costs and maintenance, utilities (with exception to telephone service
and internet service within the Carve Out Space), Building systems (including
but not limited to HVAC, plumbing, electrical and mechanical systems servicing
the Carve Out Space), and parking/common area repairs and maintenance.
 
Section 2.03. The term (“Term”) of this Lease shall be for a period of ten (10)
years commencing on January 1, 2012 (the "Commencement Date"), and ending
December 31, 2021 (the “Expiration Date”).
 
ARTICLE 3.
USE
 
Section 3.01. Subject to and in accordance with all rules, regulations, laws,
ordinances, statutes, and requirements of all government authorities and any
fire insurance board or rating organization having jurisdiction, the Premises
shall be used and occupied only for warehousing, light manufacturing and
appurtent offices, and for no other purpose. Tenant shall not use or allow the
Premises or any part thereof to be used or occupied for any other purpose
than permitted herein or any unlawful purpose, or in violation of any
certificate of occupancy affecting the use of the Premises.    Tenant agrees it
shall not use the Premises in any manner which will interfere with any of the
other tenants of the Building, if any.
 
ARTICLE 4.
RENT, INSURANCE, TAXES ETC.
 
Section 4.01. FIXED RENT.  Tenant shall pay Fixed Rent to Landlord.  The Fixed
Rent shall be payable during the Term in equal monthly installments upon the
terms as set-forth below and in the amount set forth in Schedule “B” annexed
hereto and incorporated by reference herein.  Each monthly installment shall be
due in advance on the first day of each month during the Term.  If the
Commencement Date is a day other than the first day of the month, the first
installment shall be one thirtieth of a normal monthly installment for each day
during the period commencing with the Commencement Date up to and including the
last day of that month.  If the
 
 
3

--------------------------------------------------------------------------------

 
 
Expiration Date occurs on a day other than the last day of any month, Fixed Rent
for the last month during the Term shall be pro-rated in the same manner.
 
Section 4.02. RENT.
 
A.           "Rent" means Fixed Rent as set-forth in this Article hereinbefore.
 
B.           Rent shall be paid automatically without written or oral notice,
demand, counterclaim, offset, deduction, defense, or abatement.
 
C.           All Rent and any and all other amounts payable under the Lease
shall be payable at Landlord's address as set forth in the Lease or at such
other address as Landlord shall designate by giving notice to Tenant.


D.           If Tenant shall fail to pay any other charges payable hereunder,
whether or not same are called Rent or Additional Rent, Landlord shall have all
remedies provided for in the Lease or at law applicable to  nonpayment of Fixed
Rent.  Tenant's obligations under this Article shall survive the Expiration Date
of the Lease.


E.           The Rent and all other payments reserved hereunder shall be paid to
the Landlord without any claim on the part of the Tenant for diminution or
abatement.  The Tenant's obligation to pay the Rent hereunder and to perform the
covenants and agreements on its part to be performed hereunder shall in no way
be affected, impaired or excused in any respect because the Landlord is unable,
for any reason whatsoever, to fulfill any of its obligations hereunder or
because the Tenant's use and occupancy of the Premises shall be disturbed or
prevented from any cause whatsoever, except as otherwise specifically provided
in this Lease.


F.           Any sums of money required to be paid under this Lease by Tenant in
addition to the rent herein provided, shall be deemed "Additional Rent” due and
payable.  It shall be paid after demand therefore with the rent next due or as
may be otherwise provided herein.  If Landlord receives from Tenant any payment
less than the sum of the Fixed Rent, Additional Rent, and other charges then due
and owing, Landlord, in its sole discretion, may allocate such payment in whole
or in part to any Fixed Rent, any Additional Rent, and/or other charge or to any
combination thereof, in Landlord’s sole discretion.  Landlord’s failure to
deliver to Tenant a statement showing Tenant’s liability for Additional Rent for
any portion of the Term of this Lease during the Term of this Lease shall
neither prejudice or waive Landlord’s right to deliver any such statement for a
subsequent period or to include in such statement for a subsequent period
Additional Rent for a previous period.  If any payment of Fixed Rent or
Additional Rent shall not be paid within ten (10) days of the date when due,
interest shall accrue thereon at the rate of 1.5% per month.


G.           If Tenant shall default in making any payment required to be made
by Tenant or in performing any obligation of Tenant under this Lease which shall
require the expenditure of money, Landlord may, but shall not be obligated to
make such payment on behalf of Tenant or expend such sum as may be necessary to
perform or fulfill such obligation, provided, however, that Landlord may not
make such payment or expenditure unless Landlord shall have given Tenant ten
(10) days written notice of such default, during which such default is not
cured.  Any
 
 
4

--------------------------------------------------------------------------------

 
 
sums so paid by Landlord shall be deemed Additional Rent and shall be due and
payable to Landlord on the later of (x) the due date of the next installment of
Fixed Rent or (b) fifteen (15) days after demand.


Section 4.03. LANDLORD’S INSURANCE.  During the Term of this Lease, it is
expressly acknowledged and agreed that Landlord shall not be required to procure
nor maintain any type of insurance whatsoever relevant to the Property, except
as may be required by Landlord's Fee Mortgagee, if any.  Notwithstanding the
forgoing, Tenant shall have no rights, claims or beneficial interests, and
expressly waives same to the extent they may exist in law or in equity, in or to
(i) any insurance coverage or policy that may be procured or maintained by
Landlord at any time, (ii) any failure, refusal or neglect by Landlord to
maintain any type of insurance coverage or policy as may be required by
Landlord's Fee Mortgagee.
 
Section 4.04. TENANT’S INSURANCE.  During the Term of this Lease, Tenant shall,
at Tenant’s sole cost and expense and for the mutual benefit and protection of
Landlord, Carve Out Space occupant/tenant, Landlord’s Fee Mortgagee and Tenant:
 
A. (i) shall keep the Building insured against loss with extended coverage,
malicious mischief, storm damage, if available, and against such other risks in
such amounts as Landlord in its reasonable discretion deems appropriate and
necessary and (ii) maintain insurance against loss by fire with extended
coverage, malicious mischief, storm and sprinkler damage, covering all fixtures
equipment, improvements or betterments installed or made by Tenant in or about
the Premises to the extent of full (100%) of their replacement value, (exclusive
of the cost of land, foundation and footings), all with waiver of right in all
such insurance policies to recover by way of subrogation against Landlord, the
occupant/tenant of the Carve Out Space, and Tenant, with insurance companies of
recognized responsibility authorized and licensed to issue such policies in the
State of New York, reasonably acceptable to Landlord, and  shall maintain such
insurance at all times during the term of this Lease.  Tenant shall pay the
premiums in said policies and furnish proof of payment to Landlord as they
accrue, and if not so paid, Landlord may, at its option, pay such premiums.  All
premiums paid by Landlord shall be deemed additional rent due and payable on the
next rent day or subsequent rent day and payments of such premiums by Landlord
shall not be deemed a waiver of the default in payment by Tenant.  In lieu of
delivering insurance policies, Tenant may furnish a Certificate of Insurance
under a blanket insurance policy covering other premises of Tenant, provided
that an endorsement is contained thereon naming Landlord as the insured and
beneficiary Landlord owner of the Premises and fixing a separate value for the
coverage allocable to the Premises.  Notwithstanding the above, Tenant shall not
be required to insure its manufacturing equipment for Landlord’s benefit.
 
B. Tenant shall, upon the Commencement Date and during the Term of this Lease,
at Tenant’s sole cost and expense, provide and keep in force for the benefit of
Landlord and Tenant as their interests may appear, comprehensive general public
liability insurance policy or policies of standard form in the State of New
York, with limits of Five Million ($5,000,000.00) combined single limit, such
policy or policies to cover the Premises, inclusive of sidewalks and parking
facilities, against claims for bodily injury, death and/or property damage
occurring upon, in, about or adjacent to the Premises or on, in or about any
easement or appurtenances therewith belonging, or any part thereof; with waiver
of right in all such insurance policies to recover by way of subrogation against
Landlord, the occupant/tenant of the Carve Out Space, and Tenant,
 
 
5

--------------------------------------------------------------------------------

 
 
with insurance companies of recognized responsibility authorized and licensed to
issue such policies in the State of New York, reasonably acceptable to Landlord,
and  shall maintain such insurance at all times during the term of this
Lease.  The policies in this Section 4.04 shall be obtained by Tenant and
certificates thereof delivered to Landlord upon the commencement of the term
thereof, with evidence of payment of the premiums thereon and shall be taken in
well rated insurance companies authorized to do business in the State of New
York.  All such policies shall contain an endorsement stating that such
insurance may not be cancelled or amended except upon not less than thirty (30)
days prior written notice to Landlord and any designee of Landlord.
 
C. All insurance provided for in this paragraph shall be effected under valid
and enforceable policies issued by insurers of recognized
responsibility.  Policies may include primary and "umbrella" levels of
insurance, and the policies may be "blanket" policies which cover the Premises
and additional locations.  All losses shall be adjusted with the applicable
insurance companies by Landlord, and shall be paid to Landlord or as directed by
Landlord.
 
D. During the Term of this Lease, Tenant shall maintain workman’s compensation
insurance covering all persons employed by the Tenant and with respect to whom
death or bodily injury claims could be asserted against Landlord.  In addition
to which, prior to any construction, repairs, alterations and additions to the
Premises by Tenant, Tenant shall restrict access to the Premises by any
contractor unless such contractor has a certificate of insurance on file with
the Tenant and Landlord covering workman’s compensation and reasonably
sufficient liability insurance.
 
E. Upon Tenant’s failure to comply in full with this Article 4, the Landlord
shall have the right, but not the obligation, to obtain said insurance as
required to protect the Landlord’s interests, pay the premiums therefor, and add
said premiums to the monthly installment of Fixed Rent next due.
 
F. Landlord, nor their respective agents or employees, shall be liable to the
Tenant  or to anyone claiming through or under them by way of subrogation or
otherwise, for loss or damage of the type normally covered by fire and
"ALL-RISK" and public liability insurance covering buildings or
contents.  Tenant shall cause its insurance policies to contain clauses or
endorsements that the aforesaid releases shall not adversely affect or impair a
party’s rights to recover under said insurance policies.  In addition, it is
understood and agreed that if any such liability shall exceed the amount of the
effective and collectable insurance in question, the Tenant shall be liable for
such excess.
 
Section 4.05. Taxes


A.           Tenant covenants and agrees to pay all “Real Estate Taxes” (as
hereinafter defined), as Additional Rent, on the rent installment date
immediately following receipt of “Landlord’s Statement” (as hereinafter
defined).  Any increases in taxes due to Tenant’s improvements performed by
Tenant are to be paid in full solely by Tenant.


B.           The term “Real Estate Taxes” shall be deemed to mean all taxes and
assessments, special or otherwise, assessed upon or with respect to the
ownership of the land and improvements imposed by Federal, State or local
governmental authority or any other taxing
 
 
6

--------------------------------------------------------------------------------

 
 
authority having jurisdiction over the Premises but shall not include income,
intangible, franchise, capital stock, estate or inheritance taxes, or taxes
based upon the receipt of rentals (unless the same shall be in lieu of “real
estate taxes” as herein defined by whatever name the tax may be
designated).  Tenant shall have the right to challenge, negotiate and settle any
assessment of real estate taxes, in which event Landlord shall, if requested,
join in such contest and reasonably cooperate with Tenant in respect thereto.


C.           “Landlord’s Statement” shall be that written statement which
Landlord may at any time deliver to Tenant containing a computation of Real
Estate Taxes imposed on the premises, together with a copy of a tax bill
covering the period in question.


D.           The failure of Landlord to deliver a Landlord’s Statement as
provided above, shall not prejudice nor waive the right of Landlord to deliver
such Statement for any subsequent tax year nor from including in said Statement,
as Additional Rent, Tenant’s liability for any year in which no Landlord’s
Statement was delivered to Tenant, but for which Tenant was otherwise obligated
to pay such Additional Rent.  In the event that the Real Estate Taxes are
reduced as a result of any appropriate proceeding, Tenant shall be entitled to
the benefit of such reduction in proportion to the taxes paid.


E.           With respect to any period at the expiration of the Term of this
Lease, which shall constitute a partial tax year, Landlord’s Statement shall
apportion the amount of the Additional Rent due hereunder applicable to Real
Estate Taxes.


F.           Tenant shall only be required to pay such Real Estate Taxes as and
when the same may become due, and provided further that Tenant may elect to pay
such taxes in installments to the extent permitted under applicable
law.  Notwithstanding the foregoing, any failure by Tenant to timely pay any and
all Real Estate Taxes, and any consequences stemming therefrom including but not
limited to the assessment of penalties and interest, shall be solely borne by,
chargeable to and paid by Tenant.


ARTICLE 5.
LANDLORD'S RIGHT TO PERFORM TENANT'S COVENANTS
 
Section 5.01. If Tenant shall at any time fail (a) to take out, pay for,
maintain, or deliver any of the insurance policies provided for in Article 4,
(b) to cause any lien of the character referred to in Article 12 to be
discharged as provided, or (c) to perform any other act on its part to be
performed under this Lease, then Landlord may after ten (10)  days notice to
Tenant (or without notice in case of an emergency), but shall not be obligated
to do so, and without further notice or demand upon Tenant and without waiving
or releasing Tenant from any obligations of Tenant in this Lease contained, (i)
take out, pay for and maintain any of the insurance policies provided for in
Article 4, (ii) discharge any lien of the character referred to in Article 12 as
provided or (iii) perform any such other act on Tenant's part to be performed
under this Lease.
 
Section 5.02. All sums paid by Landlord pursuant to Section 5.01 and all
necessary incidental costs and expenses paid or incurred by Landlord in
connection with the performance of any act by Landlord pursuant to that section,
together with interest thereon from the date of
 
 
7

--------------------------------------------------------------------------------

 
 
making of that expenditure by Landlord shall constitute Additional Rent and
shall be payable by Tenant to Landlord in accordance with Article 4.
 
ARTICLE 6.
COVENANTS AGAINST WASTE AND TO REPAIR
AND MAINTAIN THE PREMISES
 
Section 6.01. Tenant shall not cause or permit any waste, damage, or injury in
and/or to the Property.
 
Section 6.02. 
 
A.           At the commencement of the term, Tenant shall take the Premises in
“as is” “where is” “as currently exists” condition including but not limited to
the plumbing, heating, electrical, sprinkler and air conditioning
systems.  Landlord makes no representations or warranties with regard to the
Premises and its attending systems.  Thereafter, and during the Term of this
Lease, Landlord shall make all structural repairs to the roof, structural walls
and foundation of the Premises, except structural repairs required as a result
of the acts of negligence of Tenant, its agents, officers, employees, patrons or
licensees.  Tenant shall at all times keep and maintain the Premises in good
order, condition and repair, shall make all other repairs required to the
Premises. Tenant’s obligations are, including without limiting the generality of
the foregoing, (i) maintenance and repair of the electrical, heating, plumbing,
sprinkler and air-conditioning facilities and systems at the Premises; (ii)
generally keeping and maintaining the Premises both interior and exterior, in
good repair and condition; (iii) keeping the Premises clean and free of debris
snow and ice; (iv) repair and maintenance of all plate glass; (v) repair and
maintenance of the roof and all structural elements of the Building.  If Tenant
fails to make any repairs or replacements required to be made by Tenant,
Landlord may, after ten (10) days written notice to Tenant, perform same at
Tenant’s expense and the cost thereof shall be due and payable by Tenant to
Landlord as Additional Rent, and in addition thereto may thereafter require
Tenant to obtain and keep in full force and effect for the benefit of Landlord
and Tenant, with a responsible company of Tenant’s choice doing business in
Suffolk or Nassau County, a service, repair and maintenance contract with
respect to all the heating, ventilation and air-conditioning systems.  A copy of
such contract and all renewals thereof shall upon issuance and thereafter not
later than ten (10) days prior to expiration, be furnished to Landlord together
with evidence of payment. If Tenant fails to commence making any repairs or
replacements required to be made by Tenant within ten (10) days after written
notice of the necessity of same, and fails to complete same within a reasonable
time thereafter, Landlord may, after ten (10) days written notice to Tenant
perform same at Tenant’s expense and the cost thereof shall be due and payable
by Tenant to Landlord as Additional Rent.
 
B.           Tenant shall maintain the exterior, the parking lot, sidewalk,
driveways and landscaping on, about or serving the Premises, in good order and
repair, including snow removal, sweeping, restriping, repaving or replacing the
parking lot and any sidewalks or walkways.  Notwithstanding the foregoing, in
the event repaving or replacing the parking lot or any other major repair is
necessary during the last year of the Lease, Tenant shall perform such work, but
the cost thereof shall be amortized over the estimated useful life of the work
(as reasonably estimated by the contractor performing the work), and Landlord
shall pay to Tenant that portion
 
 
8

--------------------------------------------------------------------------------

 
 
of the cost allocable to the period subsequent to the expiration of the term of
this Lease.  If Landlord fails to pay such amount to Tenant within thirty (30)
days of Landlord’s receipt of Tenant’s statement therefore, Tenant may deduct
such amount from the next installment(s) of Fixed Rent due hereunder provided
that Tenant has made payment in full for such work.  In the event the cost is to
be so apportioned, Landlord shall have the right to pre-approve the licensed and
insured contractors performing such work which approval shall not be
unreasonably withheld or delayed.
 
C.           Landlord shall not be required to commence any repairs required to
be performed by Landlord until after notice from Tenant that same are necessary,
which notice, except in the case of an emergency, shall be in writing and shall
permit Landlord ten (10) days from receipt thereof in which to commence such
repair.  When necessary by reason of accident or other casualty occurring in the
Building or at the Premises or elsewhere on Landlord’s surrounding property, or
in order to make any necessary repairs, alterations or improvements in or
relating to the Building or the Premises or other portions of Landlord’s
property, Landlord reserves the right to interrupt, temporarily, and on written
notice to Tenant, the supply of utility services until said repairs or
improvements shall have been completed.  There shall be no abatement in rent
because of any such interruption if Landlord shall pursue such work with
reasonable diligence and dispatch.  If Landlord shall fail to make the repairs
required to be made by it within the time set forth above (unless Landlord is in
good faith diligently contesting Tenant’s claim that Landlord has failed to
perform its repair obligations), Tenant shall have the right to (upon five (5)
days written notice to Landlord, except in emergencies) to make such repairs and
to charge the Landlord for the cost thereof.  If Landlord fails to reimburse
Tenant for such cost within thirty (30) days after Tenant shall send Landlord a
paid bill for such cost, Tenant may deduct such cost from the next
installment(s) of rent due hereunder.
 
D.           Tenant shall comply with the following restrictions with respect to
the Premises:
 
  (i)           Tenant shall store all trash and refuse in appropriate sealed
and covered containers either within the Premises or in a concealed location
(including dumpsters) at the rear of the Building and shall attend to the
regular disposal and removal thereof including compliance with all laws and/or
ordinances.
 
 (ii)           Tenant shall not change the exterior colors or architectural
treatment of the Premises or make any alternations or changes to the exterior of
the Building or to the grading, planting or landscaping of the exterior of the
Building.


(iii)           Other than those signs which have been submitted to and approved
by Landlord prior to the execution of this Lease, Tenant shall not change place
or install or suffer to be placed or installed any sign upon the Building or the
Premises unless such sign shall be approved by Landlord and shall be harmonious
with the signs of adjoining properties or other tenants at the Premises.  In any
event, Tenant shall not place or cause to be placed upon the Building any
awning, canopy, banner, flag, pennant, aerial, antenna, or the like.  All signs
or lettering on or about the Premises or the Building shall be neat and of
reasonable size.


(iv)           Landlord agrees not to unreasonably withhold or delay its consent
to any replacement of the signs or additional signs which Tenant elects to
install, provided that such signs comply with all municipal regulations,
including any permits needed for same.
 
 
9

--------------------------------------------------------------------------------

 
 
(v)           Tenant shall not permit the parking of any vehicle on the streets
and roadways adjoining or surrounding the Building, and Tenant shall require its
employees, customers, invitees, licensees and visitors to park only in the
parking areas serving the Premises.  Tenant shall indemnify, defend and hold
Landlord harmless against any claims or liabilities (including Landlord’s
reasonable attorneys’ fees) arising by reason of or occasioned by improper
parking, theft, vandalism and other similar actions.


Section 6.03. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises, except as set forth in Section 6.02 above.
 


ARTICLE 7.
COMPLIANCE WITH ORDERS, ORDINANCES, ETC.
 
Section 7.01. On and after the Commencement Date, Tenant shall promptly comply
with (a) all laws and ordinances and the orders, rules, regulations, and
requirements of all federal, state, and municipal governments and appropriate
departments, commissions, boards, and officers thereof, and the orders, rules,
and regulations of the Board of Fire Underwriters which has jurisdiction, or any
other body hereafter constituted exercising similar functions, which may be
applicable to the Premises or to the use or manner of use of the Premises
(collectively "Laws"), and (b) the requirements of all policies of public
liability, fire, and all other policies of insurance at anytime in force with
respect to the Premises as required under Article 4.
 
Section 7.02. Tenant shall have the right, after written notice to Landlord, to
contest by appropriate legal proceedings, in the name of Tenant or Landlord or
both, without cost or expense to Landlord, the validity or application of any
law, ordinance, order, rule, regulation, or requirement referred to, and if, by
the terms of any such law, ordinance, order, rule, regulation, or requirement,
compliance therewith pending the prosecution of any such proceeding may legally
be held in abeyance without the incurrence of a lien, charge, or liability of
any kind against the Premises and without subjecting Landlord to any civil or
criminal liability of whatsoever nature for failure so to comply, Tenant may
postpone compliance until the final determination of any proceedings, provided
that all such proceedings shall be prosecuted with reasonable diligence and
dispatch, and if any lien, charge or civil liability is incurred by reason of
non-compliance, Tenant may nevertheless make the contest and delay compliance as
described above, provided that Tenant furnishes to Landlord security, reasonably
satisfactory to Landlord, against any loss or injury by reason of such
noncompliance or delay and prosecutes the contest with reasonable
diligence.  Landlord, without cost to it, shall execute and deliver any papers
which may be necessary or proper to permit Tenant to contest the validity or
application of any such law, ordinance, order, rule, regulation, or requirement.
 
Section 7.03. Tenant shall indemnify Landlord and hold it harmless from and
against any and all liabilities, damages costs and expenses (including
reasonable attorney's fees and disbursements) incurred in connection with
Tenant's failure to comply with Sections 7.01 and 7.02 hereinabove.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 8.
DAMAGE TO OR DESTRUCTION OF THE BUILDING
 
Section 8.01.                      If the Building or the Premises shall be
damaged or destroyed during the term by fire or other casualty, Landlord shall,
to the extent permitted by the insurance proceeds collected by Landlord, with
due diligence, repair and/or rebuild the same to substantially the condition it
was in immediately prior to such damage or destruction.


(a)           If the Building shall be damaged or destroyed to the extent of
fifty (50%) percent or more of the then replacement value thereof, exclusive of
foundations, by any cause and if the casualty will take more than six (6) months
to repair or occurs during the last year of the term of this Lease Landlord or
Tenant may terminate the Lease on written notice to the other served within
sixty (60) days after such damage or destruction.


(b)           If this Lease shall not be terminated as provided in this Article
8, Landlord shall restore the Building and the Premises and subparagraphs (a) of
this Article 8 shall be applicable.


(c)           If at the time of the fire loss or destruction, Landlord is unable
to rebuild because of (i) any governmental bureau, department or subdivision
thereof shall impose restrictions on the manufacture, sale, distribution and/or
use of materials necessary in the construction of the Building, or (ii) Landlord
is unable to obtain materials from its usual sources due to strikes, lockouts,
war, military operations and requirements, National emergencies, etc., and such
inability shall continue for four (4) months, either party may cancel this Lease
upon giving written notice to the other.


(d)           Tenant hereby waives any and all rights granted by Section 227 of
the Real Property Law of the State of New York or any other law of like import
now or hereafter enacted.


 
Section 8.02.                      No provision of this Article shall be
construed to entitle the Tenant to any abatement, allowance, reduction or
suspension of Rent and/or Additional Rent unless and until this Lease is
terminated in accordance with this Article.
 
ARTICLE 9.
CONDEMNATION
 
Section 9.01.                      (a) If the whole of the Premises be taken
under the power of eminent domain for any public or quasi-public improvement or
use, the Term of this Lease shall expire as of the date of vesting of title in
the condemning authority.


(b)           If less than the whole of the Premises is taken under the power of
eminent domain or for any public or quasi-public purpose (excluding parking
area) and Tenant reasonably determines that such taking will have such material
adverse effect on Tenant’s ability to reasonably conduct its business at the
Premises (including any replacement or substitute space or accommodations
offered by Landlord in place of the space so taken) such that the result is that
Tenant is prevented from the reasonable operation of its business, Tenant shall
have the right to terminate this Lease by written notice to Landlord given
within sixty (60) days after Tenant
 
 
11

--------------------------------------------------------------------------------

 
 
receives notice of such taking, and this Lease shall terminate as of the date
set forth in such notice, which shall be not later than ninety (90) days after
the date of delivery of such notice.  In making any such determination, Tenant
will give due consideration to the acceptability of any replacement or
substitute space or other accommodations offered by Landlord in place of the
space so taken.


(c)           If this Lease is not terminated pursuant to (a) or (b) above, this
Lease shall remain in full force and effect, however, Fixed Rent and Tenant’s
pro rata share for the purposes of payment of Taxes and insurance premiums and
any other Additional Rent required under this Lease which is based upon the
square foot area of the Premises in relation to the Building shall be
apportioned, pro rata with the number of square feet of the Building so
taken.  If Tenant’s parking area only is taken,  then (i) if 25% or less of the
parking area is taken, this Lease shall not terminate but Fixed Rent only shall,
unless Landlord provides substitute parking, substantially equal in size to that
which was taken, within sixty (60) days after the taking, for Tenant within
reasonable walking distance of the Premises, be apportioned pro rata in
accordance with the size and usefulness of the portion taken;  (ii) if more than
25% of the parking area is taken, then, unless Landlord provides substitute
parking, substantially equal in size to that which was taken and within
reasonable walking distance of the Premises, within sixty (60) days after the
taking, this Lease shall at the option of either Landlord or Tenant, by written
notice served between the 61st and 90th days after the taking, be cancelled and
terminated effective sixty (60) days from the date of said taking and if such
notice is not served, this Lease shall not terminate but minimum rent only shall
be apportioned pro rata in accordance with the size and usefulness of the
portion taken.


(d)           If this Lease is not terminated or terminable under the provisions
of this Article 9, Landlord shall, with reasonable dispatch and at Landlord’s
sole cost and expense, restore, reconstruct and rebuild the remaining portion of
the Premises and the Building and all the appurtenances, equipment, utilities,
facilities and installations to their condition prior to such taking, in such
manner that the resulting building and parking area and driveways shall be a
complete and integrated structural, architectural and functional unit similar to
and of equal material and workmanship to the Building and parking area and
driveways prior to such taking, with all the appurtenances, equipment,
utilities, facilities and installation in accordance with plans and
specifications to be prepared by Landlord, at the sole cost and expense of
Landlord.


(e)           If the nature of the work to be performed as a result of the
taking is such as to prevent the operation of the business then being conducted
thereon, or to make it impractical so to do, then the Rent and other charges to
be paid by Tenant under this Lease shall abate until substantial completion of
such work by Landlord.


(f)           In the event of any taking under the power of eminent domain,
Landlord shall be entitled to and shall receive the entire award provided that
Tenant shall be entitled to and shall receive any part of any award made for
Tenant’s cost of moving Tenant’s trade fixtures, only.


(g)           In the event of any dispute under the provisions of this Article
9, it shall be resolved by arbitration in Suffolk County, New York before three
disinterested and impartial arbitrators, in accordance with the rules of the
American Arbitration Association (AAA).  Each
 
 
12

--------------------------------------------------------------------------------

 
 
arbitrator shall have a minimum of ten (10) years experience in dealing with,
renting or appraising industrial real estate.  All fees and expenses of the
arbitrators and the American Arbitration Association shall be borne equally by
the parties.




 
ARTICLE 10.
CHANGES AND ALTERATIONS
 
Section 10.01.   Landlord shall not make any changes, modifications or
alterations to the improvements existing on the Premises at the Commencement
Date.
 
A.   Tenant may, without Landlord’s consent, make non-structural alterations or
improvements to the Premises, the cost of which in each instance does not exceed
$100,000.00.  No other alterations, improvements or changes (i.e. nonstructural
repairs, alterations or improvements the cost of which exceeds $100,000.00, or
structural repairs, alterations or improvements) including any initial
alterations to be performed by Tenant in order to make the premises ready for
occupancy, shall be made without Landlord’s prior written consent, which consent
shall not be unreasonably withheld or delayed. All buildings, improvements,
alterations and replacements, and all building service equipment made or
installed by or on behalf of Tenant shall immediately, upon completion or
installation thereof, be and become the property of Landlord.  All trade
fixtures, moveable partitions, furniture and furnishings installed at the
expense of the Tenant shall remain the property of Tenant and Tenant may remove
the same or any part thereof during the Term of this Lease, or if the term shall
end prior to the date herein specifically fixed for such termination, then
within a reasonable time thereafter, but Tenant shall at its expense, repair any
and all damage to the Premises resulting from or caused by such removal.  Title
to any property which Tenant elects not to remove or which is abandoned by
Tenant shall, at the end of the term, vest in Landlord notwithstanding any other
rights or remedies Landlord may maintain with respect to such failure to remove
Tenant’s property.  All such work to be performed by Tenant shall be in
accordance with applicable codes, laws, rules or regulations and the approved
plans and specifications, and Landlord shall have the right at any time during
the pendency of such work to inspect the Premises and the manner of
construction.  Any mechanics lien filed at any time against the Premises, for
work claimed to have been performed or for materials claimed to have been
furnished to Tenant or Tenant’s contractors or subcontractors, shall be
discharged by Tenant within thirty (30) days after filing by bonding, payment or
as otherwise provided for herein.  Landlord agrees that it will not unreasonably
withhold or delay its consent with respect to alterations or improvements
proposed by Tenant.   As to any alteration to which Landlord has consented,
Landlord shall not have the right to require the removal of the alteration or
restoration of the Premises unless such removal or restoration was made an
express condition of Landlord's consent.



 
13

--------------------------------------------------------------------------------

 

ARTICLE 11.
UTILITIES


Section 11.01.  


A.           With respect to the installation of utilities, meters and other
related equipment or services, Tenant shall not make (i) structural alterations
in or to the Premises or the Building without Landlord’s prior written consent
in accordance with Article 10 hereof, or (ii) any modifications and/or additions
to the Building.


B.           Tenant shall be solely responsible for all utility services used
and/or required to operate the Building and/or Premises including, but not
limited to heat (fuel/gas), water, electricity and any other similar services.
 
C.           Tenant shall directly contract with all utility providers,
including the payment of all applicable security deposits and all other
requirements of the utilities companies.
 
D.           Landlord shall not be liable to Tenant for any interruption in or
curtailment of any utility service, nor shall any such interruption or
curtailment constitute a constructive eviction or grounds for rental abatement
in whole or in part hereunder.  Tenant shall hire, at its own cost and expense,
a reputable service contractor to maintain and repair (to the extent of Tenant’s
obligations hereunder) the heating, ventilating, air conditioning equipment and
all other similar systems that services the Premises.


ARTICLE 12.
MECHANICS' LIENS

 
Section 12.01.   Tenant shall not suffer or permit any mechanics' liens to be
filed against the Building and/or Premises by reason of work, labor, services,
or materials supplied or claimed to have been supplied to Tenant or anyone
holding any interest in the Premises or any part thereof through or under
Tenant.  If any such mechanics' lien shall at any time be filed against the
Premises, Tenant shall, within thirty (30) days after notice to it of the
filing, cause the same to be discharged of record by payment, deposit, bond,
order of a court of competent jurisdiction, or otherwise.  If Tenant shall fail
to cause such lien to be discharged of record within the period aforesaid, then
Landlord may discharge the same either by paying the amount claimed to be due or
by procuring the discharge of such lien by deposit or by bonding proceedings,
and in any such event Landlord shall be entitled, if Landlord so elects, to
compel the prosecution of an action for the foreclosure of such lien by the
lienor and to pay the amount of the judgment in favor of the lienor with
interest, costs, and allowance.  Nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied by inference or otherwise, to any contractor, subcontractor, laborer,
or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement, alteration to, or repair of the Premises
or any part thereof, nor as giving Tenant a right, power, or authority to
contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of any mechanics' lien against
Landlord's interest in the Premises.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 13.
SURRENDER OF THE PREMISES; INSPECTION OF THE PREMISES
 
Section 13.01.   Upon the termination or earlier expiration of this Lease,
Tenant shall surrender the Premises to Landlord in good order and
repair.  Tenant shall remove all of its personal property and shall repair all
damage to the Premises or the Building occasioned by such removal.  Any property
not removed from the Premises shall be deemed abandoned by Tenant and may be
disposed of in any manner deemed appropriate by Landlord, without liability to
Landlord, however the costs of removal shall be at Tenant's expense and charged
to Tenant.  This provision shall survive the termination and/or natural
expiration of the term of this Lease.
 
Section 13.02.   Tenant shall permit Landlord and its authorized representatives
to enter the Premises at all reasonable times during usual business hours upon
reasonable advance notice for the purpose of (a) inspecting the same, (b) making
any necessary repairs thereto and performing any work therein that may be
necessary by reason of Tenant's failure to make any such repairs, perform any
such work, or comply with any Laws pursuant to the terms herein,   or without
notice in case of emergency.  Nothing herein shall imply any duty upon the part
of Landlord to do any such work; performance thereof by Landlord shall not
constitute a waiver of Tenant's default in failing to perform the same.  Tenant
shall permit Landlord and its authorized representatives to enter the Premises
at all reasonable times during usual business hours upon reasonable advance
notice for the purpose of exhibiting the same to prospective purchasers or Fee
Mortgagees or prospective Fee Mortgagees.
 
ARTICLE 14.
ASSIGNMENT AND SUBLETTING/SUBORDINATION
 
Section 14.01.  Except as expressly provided herein, Tenant shall not sublet the
Premises or any part thereof, or assign, mortgage or hypothecate, or otherwise
encumber this Lease or any interest therein nor grant concessions or licenses
for the occupancy of the Premises or any part thereof.  Any attempted transfer,
assignment or subletting shall be void and confer no rights upon any third
person.  Landlord shall be permitted to assign, mortgage or transfer this Lease
or any interest therein.
 
(a)           Tenant shall pay Landlord the sum of $1,500.00 towards the legal
fees associated with the review of any assignment, sublease, or similar
agreements or transfers.


(b)           The Tenant further covenants that it shall not assign this Lease
nor sublet the Demised Premises or any part thereof without the prior written
consent of Landlord in each instance, which shall not be unreasonably withheld,
provided such assignment or sublease shall be subject to the conditions
hereinafter stated:


(i)           That such assignment or sublease is for a use which is in
compliance with the then existing zoning regulations and the Certificate of
Occupancy;


(ii)           That at the time of such assignment or subletting, there is no
default under the terms of this Lease on the Tenant’s part;
 
 
15

--------------------------------------------------------------------------------

 


(iii)           That in the event of an assignment, the assignee must assume in
writing the performance of all of the terms and obligations of the within Lease;


(iv)           That a duplicate original of said assignment or sublease be
delivered by registered mail to the Landlord at the address herein set forth
within ten (10) days from the said assignment or sublease;


(v)           Such assignment or subletting shall not, however, release the
within Tenant from its liability for the full and faithful performance of all of
the terms and conditions of this Lease;


(vi)           If this Lease be assigned, or if the Demised Premise or any part
thereof be under let or occupied by anybody other than Tenant, Landlord may
after default by Tenant, and Additional Rent collect Rent from the assignee,
under-tenant or occupant, and apply the net amount collected to the Rent and
Additional Rent herein reserved;


(vii)           Notwithstanding anything contained in this paragraph 14 to the
contrary, no assignment or under-letting shall be made by Tenant in any event
until Tenant has offered to terminate this Lease as of the last day of any
calendar month during the term hereof and to vacate and surrender the Demised
Premises to Landlord on the date fixed in the notice served by Tenant upon
Landlord (which date shall be prior to the date of such proposed assignment or
the commencement date of such proposed lease), and Landlord within thirty (30)
days after the receipt thereof has not accepted in writing the offer by Tenant
to cancel and terminate said Lease and to vacate the surrender the Demised
Premises.


(viii)           Tenant may, without the consent of Landlord, assign this Lease
to an affiliate (i.e. a corporation 20% or more of whose capital stock is owned
by the same stockholders owning 20% of Tenant’s capital stock or more), parent
or subsidiary corporation of Tenant or to a corporation to which it sells or
assigns all or substantially all of its assets or which it may be consolidated
or merged, provided such purchasing, consolidated, merged or affiliated or
subsidiary corporation shall, in writing assume and agree to perform all of the
obligations of Tenant under this Lease and it shall deliver such assumption with
a copy of such assignment to Landlord within ten (10) days thereafter, and
provided further that Tenant shall not be released or discharged from any
liability under this Lease by reason of such assignment.


 
Section 14.02.   The Lease and Tenant's rights under the Lease are subject and
subordinate to the lien of any present or future mortgage, indenture or other
lien encumbrance, together with any renewals, extensions, modifications,
consolidations and replacements of such lien encumbrance, now or after the
Commencement Date, affecting, placed or enforced against the Premises, or any
interest of Landlord in the Premises, or Landlord's interest in the Lease and
the leasehold estate created by the Lease (except to the extent any such
instrument will expressly provide that the Lease is superior to such
instrument).  This provision will be self-operative and no further instrument of
subordination will be required in order to effect it.  Nevertheless, Tenant will
execute, acknowledge and deliver to Landlord, at any time and from time to time,
upon demand by Landlord, such documents as may be requested by Landlord, or any
Fee Mortgagee to confirm or effect any such subordination.  If Tenant fails or
refuses to execute, acknowledge
 
 
16

--------------------------------------------------------------------------------

 
 
and deliver any such document within twenty (20) days after written demand,
Landlord, its successors and assigns will be entitled to execute, acknowledge
and deliver any and all such documents for and on behalf of Tenant as
attorney-in-fact for Tenant.  Tenant does hereby constitute and irrevocably
appoint Landlord, its successors and assigns as Tenant's attorney-in-fact to
execute, acknowledge and deliver any and all documents described in this Section
for and on behalf of Tenant, as provided herein.
 
Section 14.03.   If the Premises are encumbered by a Fee Mortgage and such Fee
Mortgage is foreclosed, or if the Premises is sold pursuant to such foreclosure
or by reason of a default under said mortgage, then notwithstanding such
foreclosure, such sale, or such default (i) Tenant shall not disaffirm the Lease
or any of its obligations thereunder, and (ii) at the request of the applicable
Fee Mortgagee or purchaser at such foreclosure or sale, Tenant shall attorn to
such Fee Mortgagee or purchaser and execute a new lease for the Premises setting
forth all of the provisions of the Lease except that the term of such new lease
shall be for the balance of the Term.
 
Section 14.04.   The term "Landlord" as used in this Lease means only the owner
for the time being or the Fee Mortgagee in possession for the time being of the
Premises.  In the event of any sale of the Premises, said Landlord shall be and
hereby is entirely freed and relieved of all of its covenants, obligations and
liability hereunder.  This Section shall be applicable to each owner of the
Premises, from time to time, and shall not be limited to the first owner of the
Premises.
 
ARTICLE 15.
NO WAIVERS BY LANDLORD
 
Section 15.01.   Except as otherwise provided in this Lease, no act or thing
done by Landlord or its agents during the term hereof shall constitute an
eviction or constructive eviction by Landlord, nor shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such surrender shall
be valid unless in writing signed by Landlord.  The delivery of keys to an
employee of Landlord or of its agents shall not operate as a termination of this
Lease or a surrender of the Premises.
 
Section 15.02.   The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or to insist upon the strict performance by Tenant or any other Tenant, of the
Rules and Regulations annexed hereto or hereafter adopted by Landlord shall not
prevent a subsequent act or omission which would have originally constituted a
violation, from having all the force and effect of an original violation.
 
Section 15.03.   The receipt by Landlord of rent with knowledge of breach of any
covenant of this Lease shall not be deemed a waiver of such breach.
 
Section 15.04.   No payment by Tenant or receipt by Landlord of a lesser amount
than the Fixed Rent and Additional Rent shall be deemed to be other than a
payment on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without any prejudice to Landlord's right to recover the balance or
pursue any other remedy provided in this Lease.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 16.
DEFAULT PROVISIONS; REMEDIES
 
Section 16.01.   If one or more of the events in Section 16 herein (an "Event of
Default") shall have occurred and shall not have been remedied, within any
applicable cure period, then Landlord may, at Landlord's option, give to Tenant
a notice of election to end the Term of this Lease at the expiration of five (5)
days from the date of service of such notice, and, if that notice is given,
then, at the expiration of those five (5) days the Term of this Lease and all
right, title, and interest of Tenant under it shall expire as fully and
completely as if that day were the date specifically fixed for the expiration of
the Term of this Lease, and Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as hereinafter provided.
 
Section 16.02.  
 
A.           Default shall be made and an Event of Default shall have occurred:
 
(i)           Upon Tenant’s failure to make collectible  payment of the Fixed
Rent or any Additional Rent when due and such default shall continue for a
period of ten (10) days after Tenant's receipt of notice of the non-payment
thereof; or
 
(ii)   If Tenant shall fail, refuse or neglect to timely pay Fixed Rent or any
Additional Rent for two (2) consecutive months or for a total of four (4) months
in any period of twelve (12) months; or
 
(iii)          If any execution or attachment shall be issued against Tenant or
any of Tenant’s property whereupon the Premises shall be taken or occupied or
attempted to be taken or occupied by someone other then Tenant.
 
B.           Default shall be made and an Event of Default shall have occurred
upon Tenant’s failure, refusal or neglect in the performance of any other
covenant or agreement on the part of Tenant to be performed under this Lease,
and such default shall continue for a period of thirty (30) days after notice
thereof specifying such default shall have been given to Tenant; provided,
however, in the case of a default which cannot with reasonable diligence be
remedied by Tenant within a period of thirty (30) days, if Tenant shall commence
within such period of thirty (30) days to remedy the default and thereafter
shall prosecute the remedying of such default with all reasonable diligence, the
period of time after the giving of such notice within which to remedy the
default shall be extended for such period as may be necessary to remedy the same
with all reasonable diligence.
 
C.           Default by Tenant shall be made and an Event of Default shall have
occurred:
 
(i)           If Tenant shall (a) make an assignment for the benefit of
creditors, (b) file or acquiesce to a petition in any court (whether or not
pursuant to any statute of the United States or of any state) in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceedings,
(c) make an application in any such proceedings for or acquiesce to the
appointment of a trustee or receiver for it or all of any portion of its
property.
 
(ii)           If any petition shall be filed against Tenant, to which Tenant
does not acquiesce in any court (whether or not pursuant to any statute of the
United States or any state) in
 
 
18

--------------------------------------------------------------------------------

 
 
any bankruptcy, reorganization, composition, extension, arrangement or
insolvency proceedings, and (a) Tenant or any guarantor of Tenant, if any, shall
thereafter be adjudicated a bankrupt, or (b) such petition shall be approved by
any such court, or (c) such proceedings shall not be stayed, dismissed,
discontinued or vacated within sixty (60) days.


(iii)           If, in any proceeding, pursuant to the application of any person
other than Tenant, to which Tenant does not acquiesce, a receiver or trustee
shall be appointed for Tenant, or for all or any portion of the property of
either and such receivership or trusteeship shall not be set aside within sixty
(60) days after such appointment.


(iv)           Except as otherwise provided herein, if Tenant transfers by sale,
assignment, operation or otherwise, fifty (50%) percent or greater interest
(whether of stock, a partnership interest or otherwise) either in one
transaction or in any aggregation or series of transactions without Landlord's
consent.


(v)           If Tenant shall abandon the Premises and/or permit the same to be
unoccupied, unattended, vacant or deserted.


(vi)           If Tenant shall be in default with respect to any other Lease
between Landlord and Tenant.


Section 16.03.   Upon the termination of this Lease pursuant to any of the
provisions of this Article, it shall be lawful for Landlord, without formal
demand or notice of any kind, to re-enter the Premises by summary dispossess
proceedings or any other action or proceeding authorized by law and to remove
Tenant without being liable for any damages.
 
Section 16.04.   Nothing in this Article shall limit the right of Landlord to
recover possession of the Premises for nonpayment of Rent or Additional Rent
pursuant to any summary dispossess proceedings or other proceeding or remedy
available to it by law or by statute at any time after the occurrence of an
Event of Default of the character specified in this Article 16 and the
expiration of all periods of time within which Tenant shall be entitled to
remedy such default.
 
Section 16.05.  
 
A.           Upon the termination of this Lease by reason of the happening of
any Event of Default, or in the event of the termination of this Lease by
summary dispossess proceeding or under any provision of law now or at any time
hereafter in force, by reason of or based upon or arising out of the occurrence
of an Event of Default, or upon Landlord recovering possession of the Premises
in the manner or in any of the circumstances mentioned previously, or in any
other manner or circumstances whatsoever pursuant to legal process, by reason of
or based upon or arising out of the occurrence of an Event of Default, Landlord
may, at Landlord's option and in Landlord’s sole discretion, at any time and
from time to time, relet the Premises or any part of parts thereof, and receive
and collect the rents therefor.  Landlord shall apply the rents so received
first to the payment of such expenses as Landlord may have incurred in
recovering possession of the Premises, and for putting the same in good order or
condition or preparing or altering the same for re-rental, and reasonable
expenses, commissions, attorneys fees and charges
 
 
19

--------------------------------------------------------------------------------

 
 
paid by Landlord in and associates with in any way the reletting thereof and
then to the fulfillment of the covenants and agreements of Tenant under this
Lease.
 
B.           Any such reletting as provided by section 16.05A hereinbefore may
be for the remainder of the Term of this Lease or for a longer or shorter period
at Landlord's option and in Landlord’s sole discretion.  In any such case and
whether or not the Premises, or any part thereof, be relet, Tenant shall pay to
Landlord the Rent, all other charges required to be paid by Tenant up to the
time of such termination of this Lease, or of such recovery of possession of the
Premises by Landlord, as the case may be, and thereafter Tenant shall, if
required by Landlord, pay to Landlord until the end of the Term of this Lease
the equivalent of the amount of all the Rent reserved herein, and all other
charges required to be paid by Tenant pursuant to this Lease, less the net
avails of reletting, if any, and the same shall be due and payable by Tenant to
Landlord upon demand.


Section 16.06.   Tenant waives the service of notice of Landlord's intention to
reenter as provided for in any statute, or to institute legal proceedings to
that end, and also waives any and all right of redemption in case Tenant shall
be dispossessed by a judgment or by warrant of any court or judge.  Landlord and
Tenant each waive and shall waive any and all right to a trial by a jury in the
event that summary proceedings shall be instituted by Landlord.  The terms
"enter," "reenter," "entry," or "reentry," as used in this Lease are not
restricted to their technical legal meanings.
 
ARTICLE 17.
INDEMNIFICATION
 
Section 17.01.  
 
A.           Tenant shall indemnify, defend and save harmless Landlord against
and from any and all liabilities, obligations, damages, penalties, claims,
costs, charges and expenses, including reasonable attorneys' fees which may be
imposed upon or asserted against Landlord ("Liabilities") by reason of any work,
use or thing whatsoever done in or about the Premises by Tenant or any person,
firm, association or corporation other than Landlord, and shall also indemnify
and save Landlord harmless against and from any and all Liabilities arising
during the Term of this Lease from any condition of the Premises or any sidewalk
adjoining the Land, or of any vaults, passageways, parking areas, or space
therein or appurtenant to or adjoining the Land, or arising from any act or
omission of Tenant, or any occupant of the Premises or any part thereof, or of
its or their agents, contractors, servants, employees, invitees, licensees, or
of trespassers or arising from any accident, injury, or damage whatsoever caused
to any person or property occurring during the Term of this Lease in or about
the Premises, or upon or under the sidewalks adjoining the Land, and from and
against all judgments, costs, expenses, losses, penalties and liabilities
incurred in or associates with  any such claim or action or proceeding brought
therein, except to the extent arising from the negligence or willful misconduct
of Landlord or Landlord's agents, contractors, servants, employees, invitees or
licensees.  This provision shall survive the Term and/or termination of this
Lease.
 
 
20

--------------------------------------------------------------------------------

 
 
B.           If any action or proceeding is brought against Landlord by reason
of any claim described in this Section 17.01, Tenant, upon notice from Landlord,
shall defend such action or proceeding by counsel reasonably satisfactory to
Landlord, at Tenant’s sole cost and expense.


C.           Landlord shall indemnify, defend and save harmless Tenant against
and from any and all liabilities, obligations, damages, penalties, claims,
costs, charges and expenses, including reasonable attorney’s fees which may be
imposed upon or asserted against Tenants which are caused or created by
Landlord’s or Landlord’s agents, contractors, servants, employees or licensees
as a result of their negligence or willful misconduct.  The obligations of
Landlord with respect to this paragraph shall commence on January 1, 2014 and
shall continue for the duration of the Term of this Lease.  For purposes of
clarity, the parties hereto specifically agree the terms of this Subparagraph C
shall not be applicable with respect to any liabilities, obligations, damages,
penalties, claims, costs, charges and expenses, including reasonable attorney’s
fees, that occur, accrue or originate from the Commencement Date through and
including December 31, 2013.


ARTICLE 18.
RULES AND REGULATIONS
 
Section 18.01.   Tenant shall observe strictly with the rules and regulations as
Landlord or Landlord's agents may from time to time adopt (such rules and
regulations as have been or may hereafter be adopted or amended are hereinafter
the "Rules and Regulations").
 


ARTICLE 19.
REMEDIES; LIMITATION OF LIABILITY
 
Section 19.01.   The specified remedies to which Landlord or Tenant may resort
under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which the party may be
lawfully entitled in case of any breach or threatened breach by the other party
of any provision of this Lease.  The failure of a party to insist in any one or
more cases upon the strict performance of any of the covenants of this Lease or
to exercise any option in this Lease shall not be construed as a waiver or a
relinquishment for the future of such covenant or option.  A receipt by Landlord
of the Rent and/or Additional Rent with knowledge of the breach of any covenant
of this Lease shall not be deemed a waiver of such breach, and no waiver by
either party of any provision of this Lease shall be deemed to have been made
unless expressed in writing and signed by such party.  In addition to the other
remedies in this Lease provided, either party shall be entitled to the restraint
by injunction of the violation, or attempted or threatened violation, of any of
the covenants, conditions, or provisions of this Lease.
 
Section 19.02.   Landlord (and, in case Landlord shall be a joint venture,
partnership, tenancy-in-common association or other form of joint ownership) and
the members of any such joint venture, partnership, tenancy-in-common,
association or other form of joint ownership shall have absolutely no personal
liability with respect to any provision of this Lease, or any obligation or
liability arising therefrom or in connection therewith.  Tenant shall look
solely to the equity of the then owner of the Premises in the Premises (or if
the interest of the Landlord is
 
 
21

--------------------------------------------------------------------------------

 
 
a leasehold interest, Tenant shall look solely to such leasehold interest) for
the satisfaction of any remedies of Tenant in the event of a breach by the
Landlord of any of its obligations.  Such exculpation of liability shall be
absolute and without any exception whatsoever.
 
Section 19.03.   With respect to any provision of this Lease which provides, in
effect, that Landlord shall not unreasonably withhold or unreasonably delay any
consent or any approval, Tenant, in no event, shall be entitled to make, nor
shall Tenant make, any claim for, and Tenant hereby waives any claim for money
damages; nor shall Tenant claim any money damages by way of set-off,
counterclaim or defense based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed any consent or
approval; but Tenant's sole remedy shall be an action or proceeding to enforce
any such provision, or for specific performance, injunction or declaratory
judgment.
 
ARTICLE 20.
CERTIFICATES OF LANDLORD AND TENANT
 
Section 20.01.   Either party shall, at any time and from time to time, upon not
less than twenty (20)  days' prior notice from the other party, execute,
acknowledge, and deliver to the other party a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease is in full force and effect as modified and
stating the modifications), and the dates to which the Fixed Rent and other
charges have been paid in advance, and stating whether or not to the best
knowledge of the signer of such statement the other party is in default in
keeping, observing, or performing any covenant or agreement contained in this
Lease and, if there be a default, specifying each such default, it being
intended that any such statement delivered pursuant to this section may be
relied upon by the other party or any purchaser, subtenant or mortgagee of its
estate, but reliance on such statement may not extend to any default as to which
the signer shall have had no actual knowledge, after due inquiry.
 
ARTICLE 21.
NOTICES
 
Section 21.01.
 
A.           Any notice, demand, request, approval, or other communication (a
"Notice") which, under the terms of this Lease or under any statute, must or may
be given by the parties, must be in writing, and must be given by (i) mailing
the same by registered or certified mail return receipt requested,  or (ii)
delivering same by any nationally recognized overnight carrier to the respective
parties at their addresses set forth below or at another subsequent mailing
address provided on Notice to the other party.
 
B.           Either party, and the holder of any Fee Mortgage who shall have
made the request referred to in Section 20.01, may designate by notice in
writing given in the manner specified a new or other address to which a notice
shall thereafter be so given.  All notices shall be deemed given (i) the earlier
of forty-eight (48) hours after having been duly deposited in the mails or when
refused, or (ii) twenty-four hours after having been delivered to the overnight
carrier.


 
22

--------------------------------------------------------------------------------

 
 
Section 21.02.  Notices to Landlord shall be sent to Fred Kornberg at TM
Squared, 17 Palatine Court, Syosset, New York 11791 with a copy to James N.
Joseph, Esq. of Joseph & Terracciano LLP, 2 Roosevelt Avenue, Suite 200,
Syosset, New York 11791; Notices to Tenant shall be sent to Comtech PST Corp.
Attn: Michael Porcelain, 68 South Service Road, Suite 230, Melville, New York
11747 with a copy to Proskauer Rose LLP, Eleven Times Square, New York, New York
10036, Attn: Robert Cantone.
 
ARTICLE 22.
BROKER
 
Section 22.01.   Landlord and Tenant covenant and agree that no brokers brought
about this Lease.  Landlord and Tenant further covenant and agree that to the
extent any broker claims a brokerage commission or finder's fee through a party,
the party claimed through will defend, indemnify and hold the other party
harmless from any and all claims, losses, judgments, liabilities, suits, costs
of suits, and all other costs and expenses which either party may incur in
connection therewith, including attorney's fees and costs to enforce this
indemnity.  This indemnification shall survive the termination of this Lease.
 
ARTICLE 23.
QUIET ENJOYMENT
 
Section 23.01.  Tenant upon paying the Rent and all other charges provided for
in this Lease and upon observing and keeping all of the covenants, agreements,
and provisions of this Lease on its part to be observed and kept, shall lawfully
and quietly hold, occupy, and enjoy the Premises during the Term of this Lease
without hindrance or molestation by anyone claiming by, through or under
Landlord as such, subject, however, to the exceptions, reservations and
conditions of this Lease.
 


ARTICLE 24.
INVALIDITY OF PARTICULAR PROVISIONS
 
Section 24.01.   If any provision of this Lease or its application to any person
or circumstance shall to any extent be invalid or unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected, and each provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.
 
ARTICLE 25.
COVENANTS TO BIND AND BENEFIT THE RESPECTIVE PARTIES
 
Section 25.01.   The covenants and agreements contained in this Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective successors
and assigns.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 26.
CONDITION OF PREMISES
 
Section 26.01.   Tenant represents that the Premises, the title thereto, any
sidewalks, parking areas or yard area adjoining the same, and subsurface
conditions thereof, and the present permitted uses and prohibited uses thereof,
have been examined by Tenant and that Tenant accepts the same "AS IS" in the
condition or state in which they or any of them now are, without representation
or warranty, express or implied in fact or by law, by Landlord and without
recourse to Landlord, as to the title thereto, the nature, condition or
usability thereof or the use or uses to which the Premises or any part thereof
may be put.
 
Section 26.02.   Tenant is fully familiar with the physical condition of the
Premises and with each and every part thereof, and accepts same in the condition
in which they are in on the date of this Lease, and Landlord makes no
representation or warranty with respect to the condition of the Premises or of
its fitness or availability for any particular use, and Landlord shall not be
liable for any latent or patent defects therein.
 
Section 26.03.   Nothing in this Lease contained shall be deemed or construed in
any way as constituting the consent or request of Landlord, express or implied,
by inference or otherwise, to any contractor, subcontractor, laborer or
materialman for the performance of any labor or the furnishing of any materials
for any specific improvement, alteration to or repair of the Premises or any
part thereof, nor as giving Tenant any right, power or authority to contract for
or permit the rendering of such services or the furnishing of any materials that
would give rise to the filing of any lien against the Premises or any part
thereof.
 
ARTICLE 27.
LATE FEES AND CHARGES
 
Section 27.01.     In order to cover the extra expense involved in handling
delinquent payments, Tenant, at Landlord's option, shall pay a "late charge" of
two  (2%) percent of any payment of Fixed Rent for each thirty day period, or
part thereof, during which said Rent remains unpaid, provided said rent is paid
more than ten (10) days after the due date thereof.  It is understood and agreed
that this charge is for additional expenses incurred by Landlord and shall not
be considered interest.
 
ARTICLE 28.
COMPLIANCE WITH ENVIRONMENTAL LAWS
 
Section 28.01.   Tenant agrees that it shall, at its sole cost and expense,
promptly comply with all federal, state and local laws, ordinances, rules,
regulations and any requirements and any directive, order or governmental
instruction issued under any of the foregoing, relating to health or safety,
hazardous or toxic substances or wastes, or air, ground and water pollution,
protection and/or preservation of the environment (hereinafter collectively
referred to as "Environmental Laws") applicable to its use and manner of use of
the Premises after the date hereof.
 
Section 28.02.   Without limiting the foregoing, Tenant agrees:
 
 
24

--------------------------------------------------------------------------------

 
 
A. that it shall not allow to occur any action or omission which is prohibited
by or may result in any liability under any Environmental Law;
 
B. whenever an Environmental Law requires any action due to Tenant’s use or
manner of use of the Premises, Tenant shall fulfill all such obligations at its
sole cost and expense, it being the intention of the parties hereto that the
Landlord shall be free of all expenses or obligations arising from or in
connection with compliance with any Environmental Law arising out of Tenant’s
use or manner of use of the Premises.
 
Section 28.03.   Without limiting the foregoing, Tenant agrees:
 
A. at its sole cost and expense to promptly discharge and remove any lien or
encumbrance against the Premises, the Building or any property owned or
controlled in whole or in part by the Tenant, imposed by reason of Tenant's
failure to comply with any Environmental Law or any provision of this Section at
Tenant’s sole cost and expense;
 
B. to defend, indemnify and hold Landlord harmless from and against any and all
liabilities, penalties, losses, expenses, damages, costs, claims, causes of
actions, judgments and/or the like, of whatever nature, including but not
limited to attorneys' fees and other expenses of litigation or preparation
thereof however arising including any action brought under this Article, to the
extent such costs arise from, are caused in part or in whole by,  or are in
connection with Tenant's failure to comply with any Environmental Law or any
provision of this Article.
 
Section 28.04.   Within ten (10) days after a written request by the Landlord,
or any Fee Mortgagee, Tenant shall deliver to Landlord a duly executed
acknowledged affidavit of Tenant's authorized officer, certifying that the
Tenant is not in violation of any Environmental Law and that no person or entity
is asserting or has asserted that Tenant is or may be in violation of any
Environmental Law.  Tenant shall supply Landlord and the Fee Mortgagee, with all
information relating to any alleged or actual violation of any Environmental Law
as the Landlord or Landlord's Mortgagee reasonably requests within ten (10) days
of a written request for such information.
 
Section 28.05.  Tenant agrees that each and every provision of this Article
shall survive the expiration or earlier termination of the Term of this
Lease.  The parties hereto expressly agree and acknowledge that the Landlord
would not enter into this Lease but for the provision of this Article and the
survival thereof.
 
Section 28.06.  
 
A.           If Tenant receives any notice of the happening of any event
involving an emission, spill, release or discharge into or upon (i) the air,
(ii) soils or any improvements located thereon, (iii) surface water or ground
water, or (iv) the sewer, septic system or waste treatment, storage or disposal
system servicing the Premises, of any toxic or hazardous substances or wastes
(intended hereby and hereafter to include any and all such material listed in
any federal, state or local law, code,  ordinance and all rules and regulations
promulgated thereunder, as hazardous or potentially hazardous) (any of which is
hereafter referred to as a "Hazardous Discharge"), or any complaint, order,
directive claim, citation or notice by any
 
 
25

--------------------------------------------------------------------------------

 
 
governmental authority or any other person or entity with respect to (a) air
emissions, (b) spills, releases or discharges to soils or any improvements
located thereon, surface water, ground water or the sewer, septic system or
waste treatment, storage or disposal systems servicing the Building and/or
Premises, (c) noise emissions, (d) solid or liquid waste disposal, (e) the use,
generation, storage, transportation or disposal of toxic or hazardous substances
or wastes or (f) other environmental, health or safety matters affecting Tenant,
the Building and/or Premises, any improvements located thereon, or the business
therein conducted (any of which is hereafter referred to as an "Environmental
Complaint"), then Tenant shall give immediate oral and written notice of same to
Landlord, detailing all relevant facts and circumstances and initiate and
complete all steps and actions necessary or advisable to clean up, remove,
restore, resolve and minimize the impacts of the Hazardous Discharge or
Environmental Complaint to the extent said Hazardous Discharge or Environmental
Complaint shall have been due to a breach by Tenant of its obligations to be
performed under the terms of this Lease.
 
B.           Without limitation of the foregoing, Landlord shall have the
option, but shall not be obligated, to exercise any of its rights as provided in
this Lease and may enter onto the Premises and/or take any actions as it deems
necessary or advisable to clean up, remove, resolve or minimize the impact of,
or otherwise deal with, any Hazardous Discharge or Environmental Complaint upon
Landlord's receipt of any notice from any person or entity asserting the
happening of a Hazardous Discharge or an Environmental Complaint on or
pertaining to the Premises.  All costs and expenses incurred by Landlord in the
exercise of any such rights shall be deemed to be Additional Rent hereunder and
shall be payable to Landlord upon demand.


ARTICLE 29.
GOVERNING LAWS
 
Section 29.01.   This Lease shall be construed and enforced in accordance with
the laws of the State of New York.
 
ARTICLE 30.
LANDLORD'S FEES
 
Section 30.01.   Whenever Tenant requests Landlord to take any action or give
any consent required or permitted under this Lease, Tenant will reimburse
Landlord for all of Landlord's reasonable costs incurred in reviewing the
proposed action or consent, including, without limitation, reasonable
attorneys', engineers' or architects' fees, within ten (10) days after
Landlord's delivery to Tenant of a statement of such costs.  Tenant will be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.
 
ARTICLE 31.
AUTHORITY
 
Section 31.01.   Tenant represents to Landlord that Tenant is authorized to
execute this Lease, perform the terms and conditions set forth herein by
requisite action of the Board of Directors of Tenant and agrees upon request to
deliver to Landlord a resolution or similar document to that effect on or before
Lease Commencement.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 32.
FORCE MAJEURE
 
Section 32.01.   In the event that Landlord or Tenant shall be delayed, hindered
in or prevented from the performance of any act required hereunder by reason
of  acts of God, fire , inability to procure materials or obtain labor, failure
of power, riots, insurrection, the act, failure to act or default of the other
party, war or terrorist act, government prohibition or regulation, or other
reason beyond their control, the performance of such act shall be excused for
the period of the delay and the period of or the performance of any such act
shall be extended for a period equivalent to the period of such delay but in no
event shall this clause postpone, delay or excuse payment of Fixed  Rent
or  Additional Rent  by Tenant to Landlord, or any other sums or charges payable
by Tenant hereunder.
 
ARTICLE 33.
MODIFICATIONS TO LEASE
 
Section 33.01.   If, in connection with obtaining financing for the Building,
any bank, insurance company or other lending institution shall request
reasonable modifications in this Lease as the conditions of such financing,
Tenant will not unreasonably withhold, delay or defer its consent hereto,
provided that such modifications do not increase the obligations of Tenant
hereunder or materially adversely effect the leasehold interest hereby created.
 
ARTICLE 34.
HOLDING OVER
 
Section 34.01.   If Tenant holds over after the Term of this Lease, and fails to
vacate the Premises after the expiration or sooner termination of this Lease for
any cause or after Tenant's right to occupy the same ceases, thereafter, and
notwithstanding anything to the contrary contained elsewhere in this Lease, such
tenancy shall be a tenancy in sufferance terminable immediately by Landlord upon
notice to Tenant, and Tenant shall be liable to Landlord for Fixed Rent at two
(2)  times the monthly installment of Fixed Rent as provided in this Lease for
the last month of the Term hereunder in addition to all other Additional Rent
items  and all other charges required herein, up until the day possession of the
Premises is surrendered to Landlord.  If the Premises are not surrendered at the
end of the Term, Tenant shall be responsible to Landlord for all damages which
Landlord shall suffer by reason thereof, and Tenant hereby indemnifies Landlord
against all claims made by any succeeding tenant and any real estate broker(s)
against Landlord, resulting from delay or inability of Landlord to deliver
possession of the Premises to such succeeding tenant.  The acceptance of any
form of Rent, Additional Rent or other payments by Landlord from Tenant shall
not create any new or additional tenancy other than as aforestated.
 
ARTICLE 35.
SIGNS
 
Section 35.01.  
 
A.           The following provisions shall be in addition to those contained in
Article 6.02D. Tenant shall not be permitted to install or place any signs at
the Premises without Landlord’s advance written consent.
 
 
27

--------------------------------------------------------------------------------

 
 
B.           Tenant shall submit to Landlord a written request for any signage,
together with the specifications thereof, for Landlord’s review and
approval.  Any signs installed on or at the Premises with out Landlord’s consent
shall promptly be removed.  Tenant shall be solely obligated to obtain any and
all permits and other municipal approvals for erection and maintenance of signs.


C.           During the nine (9) months preceding the end of the term, Landlord
may post and maintain, without hindrance or molestation, signs or notices
indicating that the Premises are for sale and/or for rent (unless Tenant has
notified Landlord of its intention to renew the Lease); however, no such sign
shall be affixed to a door or window of the Premises.
 
ARTICLE 36.
CONDITIONS PRECEDENT
 
Section 36.01.   The Lease shall be of no force and effect unless and until it
is executed by both Landlord and Tenant.
 
ARTICLE 37.
WAIVERS BY TENANT
 
Section 37.01.   Tenant, for itself, and on behalf of any and all persons
claiming through or under it, including creditors of all kinds, does hereby
waive and surrender all right and privilege which they or any of them might have
under or by reason of any present or future law, to redeem the Premises or to
have a continuance of this Lease for the Term hereby after having been
dispossessed or ejected therefrom by process of law or after the termination of
this Lease as provided herein.
 
Section 37.02.   Tenant hereby waives the right to trial by jury in any action,
summary proceeding, legal proceeding or counterclaim between or among the
parties hereto or their successors or assigns on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, and Tenant's use of or occupancy of the Premises.
 
Section 37.03.   Supplementing and in furtherance of the provisions of
Section 37.02, hereof, Tenant hereby waives the right to interpose a
counterclaim of whatever nature or description in any summary proceeding
instituted by Landlord against Tenant for possession of the Premises or in any
action or proceeding instituted by Landlord for unpaid Fixed Rent, Additional
Rent or other sums or charges payable by Tenant under this Lease.
 
Section 37.04.   In the event Tenant claims or asserts that Landlord has
violated or failed to perform a covenant of Landlord not to unreasonably
withhold or delay Landlord's consent or approval, or in any case where
Landlord's reasonableness in exercising its judgment is in issue, Tenant's sole
remedy shall be an action for specific performance, declaratory judgment or
injunction and in no event shall Tenant be entitled to any money damages for a
breach of such covenant, and in no event shall Tenant claim or assert any claims
for any money damages in any action or by way of set off, defense or
counterclaim and Tenant hereby specifically waives the right to any money
damages or other remedies.


 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 38.
SECURITY DEPOSIT


Section 38.01.  Tenant has deposited with Landlord the sum of $96,493.35 (the
“Security Deposit”), as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease; it is agreed that
in the event Tenant defaults beyond any applicable notice and grace period
with  respect to  any of the terms, provisions and conditions of this Lease,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any sum as to which Tenant
is in default beyond any applicable notice and grace period.  Landlord shall
hold Tenant’s security deposit in a separate interest bearing account (of which
Tenant shall receive the interest less one (1%) percent that may be retained by
Landlord as an administrative fee).  In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the security shall be returned to Tenant after the Expiration Date
and after delivery of entire possession of the Premises to Landlord in the
condition required in this Lease.  In the event of a sale of the Land and
Building, Landlord shall have the right to transfer the security to the vendee
and Landlord shall thereupon be released by Tenant from all liability for the
return of such security. If, as a result of any application of all or any part
of the security deposit, the amount of the security deposit being held by
Landlord shall be less than the amount required to be held hereunder (a minimum
of two (2) months Fixed Rent), Tenant shall forthwith and upon demand provide
Landlord with additional funds in an amount equal to the deficiency.


ARTICLE 39
NET LEASE


Section 39.01.  It is the intention hereby that all Fixed Rent and Additional
Rent received by Landlord hereunder shall be on a “net” basis, with all charges
and costs of every nature whatsoever to be paid by Tenant unless otherwise
specifically provided.


ARTICLE 40
EXTERMINATING/SANITARY SERVICES/ODORS/GAS/SPRINKLERS.


Section 40.01. Tenant shall maintain exterminating services satisfactory to
Landlord to the end that the Building and Premises shall be free of rodents,
vermin, insects, noxious odors, rubbish and debris.  Tenant shall also maintain
such other sanitary services, satisfactory to Landlord, to the end that all
parts of the Building and Premises including the drains, traps and sewers shall
be free of accumulation or any substance, material or refuse.


Section 40.02. Tenant will not permit obnoxious odor to emanate from the
Building and Premises.  Tenant will, within three (3) business days after
written notice from Landlord, start to install, at its own expense, reasonable
control devices or procedures to eliminate such odors, if any, and will complete
such installations as expeditiously as possible thereafter.  In the event such
condition is not so remedied, Landlord may, at its discretion, either (a) cure
such condition and thereafter add the cost and expense incurred by Landlord
therefore to the next monthly rental to become due and Tenant shall pay said
amount as Additional Rent, or (b) treat such failure on the part of Tenant to
eliminate such noxious odors as a material default hereunder entitling
 
 
29

--------------------------------------------------------------------------------

 
 
Landlord to any of its remedies pursuant to the terms of this Lease.  If Tenant
requests and is permitted by Landlord to install an exhaust system on the roof
of the Building and Premises, if applicable then, and in such event, Tenant
shall thereafter be responsible for and shall make all repairs to the roof at
Tenant’s own cost necessitated or caused by such installation.  Tenant shall
also be responsible for any roof damage caused by such installation and
indemnify and hold harmless Landlord from any claims and/or liabilities with
respect to same.


Section 40.03. If gas is used in the premises, Tenant shall install gas cut off
devices (manual and automatic).  If Tenant’s installation requires any exhausts
to the street, such exhaust shall be subject to Landlord’s prior written
approval as to the location and esthetics thereof, which approval shall not be
unreasonably withheld or delayed.


Section 40.04.  In addition to any other provisions herein, Tenant shall keep
any garbage, trash rubbish or other refuse in rat-proof containers within the
interior of the Premises and shall discharge and/or remove such garbage, trash,
rubbish and refuse, on a regular basis.  Tenant shall comply with all applicable
regulations concerning recycling of waste.


Section 40.05.  Tenant shall at all times execute and comply with all statutes,
ordinances, rules orders, regulations, and other regulations (including those
that require structural alterations) of the Federal, State, County and local
government and of any and all Departments and Bureaus thereof, and shall also
promptly comply with and execute all rules, orders and regulations of the New
York Board of Fire Underwriters for the prevention of fires, at Tenant's sole
cost and expense.  Tenant shall install, maintain and update a code compliant
fire protection sprinkler system in the Premises at its sole cost and expense,
which shall remain the property of Landlord.  Such fire protection sprinkler
system shall include a backflow device, lateral lines and distribution of heads
reasonably sufficient to provide proper fire suppression water coverage of the
Building and Premises. Any inspections, modifications or additions required to
any existing sprinkler system at any time during the term of this Lease shall be
at Tenant’s sole cost and expense.  Tenant shall maintain sprinkler heads flush
with ceiling in all office areas.


ARTICLE 41
CAPTIONS AND INTERPRETATION


Section 41.01.  The captions appearing in this Lease in no way define, limit,
construe or describe the scope or intent of the provisions of this Lease. The
language in all parts of this Lease shall in all cases be construed as a whole
according to its fair meaning, and not strictly for nor against either Landlord
or Tenant, and should a court be called upon to interpret any provision hereof,
no weight shall be given to, nor shall any construction or interpre­tation be
influenced by, any presumption of preparation of a lease by Landlord or by
Tenant.


ARTICLE 42
ATTORNEYS’ FEES



Section 42.01 Tenant agrees to pay to Landlord upon demand, as Additional Rent,
a sum equal to all costs and expenses (including attorneys' fees, costs of
investigation and disbursements) incurred by Landlord in successfully enforcing
any or all of its rights hereunder
 
 
30

--------------------------------------------------------------------------------

 
 
following a default by Tenant, specifically including the cost of collecting
sums due, whether or not an action or proceeding is commenced, or levying and
collecting on any judgment or arbitration award in Landlord's favor.


ARTICLE 43
SINGULAR, PLURAL


Section 43.01 Whenever a neutral singular pronoun refers to Tenant, same shall
be deemed to refer to Tenant if Tenant be an individual, a corporation, a
partnership or two or more individuals or corporations.


ARTICLE 44
RECORDATION


Section 44.01 Tenant covenants not to place this Lease on public record without
the consent of Landlord. At the request of Landlord, and in Landlord’s sole
discretion Tenant will execute a memorandum of lease for recording purposes
containing references to such provisions of this Lease as Landlord, in its sole
discretion, shall deem necessary.


ARTICLE 45
RIGHT OF FIRST REFUSAL


Section 45.01


A.           If at any time during the term of this Lease, Landlord and any
other party shall agree on terms for the sale of the premises by Landlord to
such third party, Landlord will only sell its interest in the premises or a
portion thereof after said Premises have been offered to the Tenant in the
manner provided in this Agreement.


B.           In the event that Landlord wishes to sell its interest in the
Premises or a portion thereof, it shall, thirty (30) days prior to entering into
any contract for said sale, given written notice to the Tenant, and the Landlord
will annex to this notice a written statement of the terms and conditions which
the prospective purchaser has offered to purchase the Premises.  The Landlord
will covenant and represent that such offer is valid, genuine and true in all
respects.


C.           Tenant will then have thirty (30) days after receipt of said notice
with its accompanying papers, to exercise its option to purchase the Premises or
the portion thereof offered for sale on the same terms contained in the offer
submitted by the Landlord to the Tenant.  If Tenant elects to purchase the
Premises, within sixty (60) days after Tenant's exercise of such option, the
parties to this Agreement shall enter into a contract of sale, in writing, with
the usual and agreeable covenants and conditions, and inclusive of the price and
other terms as contained in the written Statement submitted by Landlord to the
Tenant.


D.           In the event that this right to purchase the Premises, or portion
thereof, is not exercised by the Tenant within the prescribed time period, the
Landlord will be free to sell his interest in the Premises to the person or
entity who made the original offer which was submitted
 
 
31

--------------------------------------------------------------------------------

 
 
to the Tenant along with the Landlord’s notice of intention to sell.  If said
Premises, or portion thereof, are not so sold, this Agreement shall remain in
full force and effect with respect to any subsequent offers received by the
Landlord.


E.           It is expressly understood and agreed that Tenant shall have no
right or option to purchase the Premises and the Land upon termination of the
Lease Term unless otherwise provided in this Lease.


ARTICLE 46
RENEWAL OF LEASE TERM


Section 46.01. Provided that no Event of Default shall have occurred and be
continuing, Tenant shall have the option to renew this Lease for one (1)
additional period of ten (10) years under all of the terms, covenants and
conditions contained herein (“Right of Renewal”) and the amount of the minimum
Fixed Rent increases shall continue to be governed by the terms set forth in
Schedule B hereinafter in each successive year of the renewal term of this Lease
over the prior year’s minimum base Fixed Rent.  Provided further, in order for
this Right of Renewal to be exercised, written notice must be given by Tenant to
Landlord of its intention to exercise this Right of Renewal no later than March
30, 2021.


ARTICLE 47
ACKNOWLEDGEMENT OF DISCLOSURE OF INTEREST


Section 47.01. Tenant acknowledges that the Landlord is an entity controlled by
Fred Kornberg, a director and Chairman, President and Chief Executive Officer of
the Tenant.  Tenant represents to the Landlord that it believes, among other
things, based upon independent information and professional advice supplied to
it, and its Board of Directors, that the execution and delivery of the Lease
Agreement is in the best interests of the Corporation, and that its terms and
conditions, taken as whole, are fair and commercially reasonable and does not
present a conflict or potential conflict of interest.


ARTICLE 48
RESERVATION OF RIGHTS


Section 48.01. Notwithstanding any other provision of this Lease and without
diminishing any Tenant obligations contained in this Lease unless otherwise
provided herein, Landlord shall exclusively retain all rights, title and
interests in the Building and the Premises to permit, license, contract for,
grant an easement for and exclusively profit from the installation, operation,
maintenance and control of cellular, wireless communication and/or other
communication antennas and/or transmission/reception devices and equipment
(including but not limited to other customary or legally required ancillary
installations such as utilities and electrical runs, backup power generation
systems, shelters and fences) (hereinafter collectively referred to as “Landlord
Reserved Installations”).  For purposes of clarity, Landlord Reserved
Installations may be located in, on or about the Building and the Premises,
including but not limited to all areas on the roof, parapets, Building
structures, parking areas and grounds.


 
32

--------------------------------------------------------------------------------

 
 
Section 48.02. With respect to all installation, operation, maintenance and
control of Landlord Reserved Installations, Tenant hereby covenants, warrants
and agrees that throughout the Term of this Lease:


(a)           That Tenant shall provide (i) Landlord and Landlord’s agents,
contractors, employees and licensees, and (ii) any Landlord Reserved
Installations tenant, subtenant, licensee, sublicencee, subeasement grantee or
easement grantee, and their respective agents, contractors, employees, regular
and continuous access to the Building and the Premises, and to all areas therein
necessary for the proper planning, installation, operation, maintenance and
control of Landlord Reserved Installations consistent with the general
requirements of industry standard Cell Tower and Roof Top Leases;


(b)           That Tenant and Tenant’s agents, contractors or employees shall
not remove, modify, restrict access to, cause damage to, compromise or in any
way interfere with Landlord Reserved Installations at any time.


Section 48.03.  With respect to all installation, operation, maintenance and
control of Landlord Reserved Installations, Landlord hereby covenants, warrants
and agrees:


(a) That to the extent any improvements are required to specifically facilitate
the installation, operation, maintenance and control of Landlord Reserved
Installations, Landlord shall solely bear the costs of same;


(b) That Landlord shall require any tenant, licensee or easement grantee with
whom Landlord contracts for Landlord Reserved Installations, to carry property,
commercial liability and workmen’s compensation insurance, with policy limits
reasonably satisfactory to Landlord, naming Landlord and Tenant as additional
insureds, as their interests may appear;


(c) Landlord shall indemnify and hold Tenant harmless against and from any and
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including reasonable attorneys fees, to the extent caused or created
by the installation, operation, maintenance and/or control of the Landlord
Reserved Installations to the extent that such exceed the financial coverage
limits any coverage limits of the insurance policies referenced in subparagraph
(b) above;


(d) If any proposed location of new Landlord Reserved Installations may
reasonably and materially interfere with Tenants regular business activities in
the Building, Landlord shall work with Tenant to relocate such proposed new
Landlord Reserved Installations or part(s) thereof to a place mutually and
reasonably acceptable to Landlord and Tenant, time being of the essence with
respect to Tenant’s cooperation in this regard.

 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the day and year first above written.


LANDLORD:


TM SQUARED


By: /s/ Fred
Kornberg                                                                
Name: Fred Kornberg
Title: General Partner


TENANT:


COMTECH PST CORP.


By: /s/ Larry Konopelko                                                      
Name: Larry Konopelko
Title: President




For good and valuable consideration, the receipt and adequacy of which is
acknowledged by the undersigned, the undersigned corporate parent of Comtech PST
Corp. hereby irrevocably guarantees the full and prompt performance of each and
every obligation of Comtech PST Corp. under the foregoing Lease.


GUARANTOR:


COMTECH TELECOMMUNICATIONS CORP.


By:/s/ Michael Porcelain                                                      
Name: Michael Porcelain
Title: Senior Vice President and CFO


 
34

--------------------------------------------------------------------------------

 

SCHEDULE "A"


 Property Description

 
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Lower Half Hollow, the Town of Huntington, County of Suffolk, State of New York,
being more particularly bounded and described as follows:


BEGINNING at a point on the northerly side of Baylis Road, as widened distant
229.13 feet southeasterly when measured along the new northerly side of Baylis
Road as widened from the extreme southeasterly end of a curve having a radius of
100 feet a length of 157.08 feet connecting the said northerly side of Baylis
Road as widened and the easterly side of Maxess Road;


RUNNING THENCE North 7 degrees 56 minutes 04 seconds East, along land formerly
of Klein now or formerly of Town of Huntington, 727.23 feet to a point;


THENCE along land now or formerly of Paul Wicks, South 82 degrees 07 minutes 05
seconds East, 162.96 feet to a point;


THENCE along land now or formerly of Falakowski, South 8 degrees 46 minutes 45
seconds West, 811.15 feet to the northerly side of Baylis Road as widened;


THENCE along the northerly side of Baylis Road, as widened, on a curve bearing
to the right having a radius of 967 feet a distance of 169.67 feet to a point;


THENCE along said northerly side of Baylis Road, as widened, North 48 degrees 08
minutes 12 seconds West, 3.19 feet to the point or place of BEGINNING.


 


 
FOR INFORMATION ONLY:
District
Section
Block
Lots
0400
268.00
02.00
019.000


 
 
35

--------------------------------------------------------------------------------

 

SCHEDULE “B”


Rent Schedule


(i)           During the first year of the term of this Lease, the annual rental
shall be $580,154.12 payable $48,346.18 per month.


(ii)           During each subsequent year (an “Adjustment Year”) of the term of
this Lease (including each year of the renewal term of this Lease, if the
renewal option provided for in Section 46 is exercised), the annual rental shall
be adjusted by multiplying the annual rent for the immediately preceding year by
the lesser of (a) a fraction, the numerator of which is the Index (hereinafter
defined) for the first month of such Adjustment Year and the denominator of
which is the Index for the first month of the immediately preceding year, or (b)
1.05.  Until such time as the Index for the first month of such Adjustment Year
is announced and the fraction in clause (a) of the preceding sentence can be
determined, Tenant shall continue to pay rent at the same rate as in the
immediately preceding year, and the parties shall make the adjustment in
accordance with this paragraph as soon as practicable thereafter, which
adjustment shall be retroactive to the start of such Adjustment Year.  For
purposes hereof, “Index” shall mean the Consumer Price Index, All Items for All
Urban Consumers for New York City and Northeastern New Jersey (1982-84 = 100;
2010 = 240.864) as published by the U.S. Department of Labor Bureau of Labor
Statistics.



 
36

--------------------------------------------------------------------------------

 
